Opinion issued October 15, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00310–CV




DANNIE REECE SAXON, Appellant

V.

FRANK E. SAXON, Appellee




On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 367441




MEMORANDUM OPINIONAppellant failed to timely file his notice of appeal by filing it almost a year
after the date of the signing of the judgment from which he attempted to appeal.  See
Tex. R. App. P. 26.1.  After being notified that this appeal was subject to dismissal,
appellant Dannie Reece Dixon did not adequately respond.  See Tex. R. App. P.
42.3(a) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.